Citation Nr: 0527220	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and if so whether the 
reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, including service in the Republic of Vietnam from June 
1969 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board notes that in the March 2004 rating decision, the 
statement of the case and the supplemental statements of the 
case, the RO denied the claim seeking service connection for 
PTSD, without first addressing whether new and material 
evidence had been received to reopen the claim.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed. Cir. 1996).    

A video conference hearing was held in July 2005, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed rating decision of March 2002, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  

2.  The evidence received since the March 2002 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are 
applicable to the veteran's claim to reopen.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).  

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.  


II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Entitlement to service connection for PTSD was initially 
denied in the unappealed rating decision of March 2002 
because the veteran's participation in combat was not shown, 
the veteran had not provided the RO with information 
concerning his alleged stressors and there was no 
corroboration of a stressor supporting a diagnosis of PTSD.

The evidence received since the March 2002 statement includes 
a completed PTSD questionnaire in which the veteran indicated 
that while stationed at the 67th Evacuation Hospital, he 
witnessed the suicide by self-inflicted gunshot of a 
"Colonel Steward."  Also received since the RO decision was 
a response from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) which indicates that a morning 
report submitted by the 67th Evacuation Hospital reflects 
that a lieutenant colonel was killed as a result of a self-
inflicted gunshot wound on February 9, 1970.  This relevant 
evidence is not cumulative or redundant of the evidence 
previously of record and is sufficient to establish a 
reasonable possibility of substantiating the claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.  


ORDER

New and material evidence having been presented, reopening of 
the claim seeking service connection for PTSD is granted.  


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The evidence of record includes VA treatment records 
reflecting diagnoses of and treatment for PTSD.  

The veteran's service personnel records do not show that he 
received any award or decoration denoting participation in 
combat.  The veteran's military occupational specialty was 
cook.  His foreign service included service in Vietnam from 
June 1969 to June 1970.  The veteran has described stressful 
events in service, including witnessing the suicide of a 
fellow serviceman and other stressful incidents while he was 
stationed at the 67th Evacuation Hospital.  

The Board notes that the USASCRUR has been contacted to 
research the veteran's alleged service stressors.  However, 
the Board finds that an additional attempt should be made in 
this regard; before this, however, the RO should request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding each of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:  

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159, to include notice that he 
should submit any pertinent evidence in 
his possession and should provide more 
specific details concerning his alleged 
stressors.  This letter should also 
advise the veteran of alternative forms 
of evidence he may submit to verify his 
stressors, to include but not limited to 
buddy statements, military or civilian 
police reports, letters or photographs 
taken while in the service, and evidence 
of symptoms and treatment dated soon 
after service for the claimed disability.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include any 
outstanding VA outpatient records 
concerning treatment of the veteran for 
PTSD.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.  

3.  The RO or the AMC should undertake 
any indicated development to verify any 
of the claimed stressors

4.  If one or more stressors are 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
if he has PTSD under the criteria in DSM 
IV, due such stressor(s).  The claims 
folders must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  A 
notation to the effect that this review 
took place should be included in the 
report of the examiner.  Any indicated 
testing should be undertaken in 
connection with the examination.  If PTSD 
is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for the 
diagnosis.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be required.

6.  The RO or the AMC should then 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case to the veteran and his 
representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.  


By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


